Citation Nr: 1226083	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  06-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2009.  A transcript of the hearing is of record. 

In June 2010, the Board remanded the matters of entitlement to service connection for type 2 diabetes mellitus, right ankle strain, bilateral knee disorder, bilateral shoulder arthritis, bilateral wrist arthritis, and bilateral elbow arthritis to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and readjudication.  The issues of entitlement to service connection for type 2 diabetes mellitus, right ankle strain, bilateral knee disorder, bilateral shoulder arthritis, and bilateral elbow arthritis were subsequently granted by the RO in a December 2011 rating decision.  Thus, these matters are no longer before the Board.  The claims of entitlement to service connection for left and right wrist disorders continued to be denied following the June 2010 Board Remand.  As such, the matters of entitlement to service connection for left and right wrist disorders are the only remaining issues on appeal. 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the issues of entitlement to service connection for left and right wrist disorders is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011). 

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003). 

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b) (2011). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"--that is, a worsening that existed not only at the time of separation but one that still exists currently--is required.  Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

In this case, the Veteran has consistently asserted in written statements of record as well as during his June 2009 Board hearing that his claimed wrist disorders began in service and are related to the daily rigorous activities he performed during his 20 year period of active service as a supervisor platoon sergeant, including road marches with full combat gear, field exercises, and physical training.  The Veteran's DD Form 214 verified his military occupational specialty was listed as Infantryman. 

In a September 1980 service enlistment examination report, the examiner marked the Veteran's upper extremities as abnormal on clinical evaluation, noting an old fracture of the left wrist.  A September 1980 Report of Medical History noted a history of left wrist fracture in 1971/1972 with intermittent pain ND (not disabling).  Additional service treatment records reflected multiple joint complaints and findings, including left wrist pain and tenderness after a fall with normal X-ray findings in September and October 1986.  During those same months, an October 1986 medical record showed an impression of mild degenerative joint disease with small cyst of left radius, probably degenerative.  The examiner noted a history of left radius fracture at age 11 that was well healed now with a three month history of dull left wrist pain.  Additional treatment records dated in November 1986 reflected complaints of left wrist pain with history of wrist problems as well as listed an assessment of degenerative joint disease of the left wrist.  In an April 2000 service discharge examination report, the examiner marked the Veteran's upper extremities as normal on clinical evaluation.

In February 2005, the Veteran filed a claim for entitlement to service connection for bilateral wrist strain with degenerative joint disease.  Post-service VA treatment records dated in 2004 showed complaints of wrist pain.  Additional VA treatment notes dated in January 2005, March 2005, and March 2007 showed complaints of generalized arthritis joint pain with no grimacing or guarding and findings of arthralgias.  Treatment records dated from 2008 to 2010 reflected various problems, including myalgia and myositis, diffuse joint pains, arthralgias, and polyarthropathy.  In July 2010, he complained of bilateral wrist pain, stiffness, and weakness.  The examiner noted tenderness to palpation of wrists but no frank swelling or erythema on physical examination. 

In a July 2010 VA joints examination report, the Veteran complained of sharp pain and stiffness in his wrists but denied impairment of occupational or daily living activities or use of assistive devices.  He reiterated that he fell out of a tree in 1976 and fractured his left wrist.  Bilateral wrist range of motion was listed as extension to 70 degrees, flexion to 80 degrees, 45 degrees of ulnar deviation, and 25 degrees of radial deviation without pain at any range of motion.  Five repetitions of wrist range of motion did not produce fatigue, weakness, lack of endurance, or any other symptoms.  The examiner noted that he claimed occasional locking, which was noted to probably be just popping in all of his joints.  X-ray reports dated in July 2010 revealed no significant abnormality of the right wrist and a negative examination of the left wrist with osseous structures noted to be intact.

After reviewing the claims file and evaluating the Veteran, the examiner, a VA physician, did not list any diagnosis of a wrist disorder.  He then opined that it was at least as likely as not that the Veteran's disabilities of the his wrist, elbows, shoulders, knees, and right ankle had their onset at the time of his military service with their repeated trauma during ranger training and other active duty injuries all detailed in his service treatment records.  The examiner stated that the Veteran clearly had an injury to his left wrist four years prior to his military service but that it was fully healed when he entered active duty.  It was noted that the Veteran had separate injuries to his wrists and other joints during ranger training.  Thereafter, he opined that the Veteran's pre-existing left wrist injury was not aggravated as a result of his active military service.  He reiterated that the Veteran's previous wrist injury four years prior to military service was completely healed at the time of his entry to active duty.  In the next section entitled medical rationale, the examiner concluded that there was no evidence of disability of either wrist.    

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Here, the VA examination conducted in July 2010 is shown to be inadequate, lacking in rationale as well as discussion of the Veteran's competent and credible lay statements.  The report also contained conclusions that were internally inconsistent with other findings within the report.  Specifically, the examiner failed to properly address the Veteran's competent and credible assertions of current bilateral wrist pain, stiffness, and weakness as well as continuity of wrist symptomatolgy since service.  While the examiner stated that the Veteran clearly had an injury to his left wrist four years prior to his military service but found that it was fully healed when he entered active duty, he did not provide any rationale for that conclusion.  The report also contained a series of conflicting medical opinions.  While he did not list any diagnosis of a wrist disorder and specifically concluded that there was no evidence of disability of either wrist, the examiner opined that it was at least as likely as not that the Veteran's disabilities of the his wrist had their onset at the time of his military service with their repeated trauma during ranger training and other active duty injuries all detailed in his service treatment records.  He also opined that the Veteran's pre-existing left wrist injury was not aggravated as a result of his active military service.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  In light of the cumulative record discussed above, the AMC should also arrange for the Veteran to undergo an additional VA joints examination to clarify the nature and etiology of his claimed left and right wrist disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical treatment for his claimed wrist disorders from the Puget Sound VA Healthcare System (American Lake Division) as well as Madigan Army Medical Center; however, as the claims file only includes treatment records from those facilities dated up to July 2010 and February 2011 respectively, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records pertaining to the Veteran's claimed left and right wrist disorders from Madigan Army Medical Center for the period from February 2011 to the present and from the Puget Sound VA Healthcare System for the period from July 2010 to the present.

All attempts to procure the above records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e)

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed left and right wrist disorders.  All indicated tests and studies are to be performed.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  

With respect to any diagnosed left wrist disorder, the examiner should provide opinions for the following inquiries, consistent with sound medical principles: 

(1)  Did a diagnosed left wrist disorder clearly and unmistakably exist prior TO the Veteran's entrance into military service (i.e. whether it is un-debatable that the disability pre-existed service)? 

(2)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing diagnosed left wrist disorder did not undergo an increase in the underlying pathology during service (i.e., was not aggravated during service)?

If there was an increase in severity of the Veteran's diagnosed left wrist disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(3)  If there is no clear and unmistakable evidence showing that a left wrist disorder existed prior to service and was not aggravated by service, state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed left wrist disorder is casually related to his period of active service, to include the credibly asserted in-service left wrist injuries and documented in-service left wrist complaints and findings.  

In offering an opinion on (1) through (3), the examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed in a legible report.  The examiner shoulder acknowledge and discuss findings of old left wrist fracture with intermittent pain on the service enlistment examination, in-service treatment for left wrist complaints, competent and credible lay assertions from the Veteran of in-service left wrist injuries, present left wrist symptomatology, and continuity of left wrist symptomatology since service, and the July 2010 VA examination findings.

(4)  The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right wrist disorder is casually related to the Veteran's period of active service, to include the asserted in-service right wrist injuries.  In doing so, the examiner should acknowledge and discuss credible lay assertions from the Veteran of in-service right wrist injuries, present right wrist symptomatology, and continuity of right wrist symptomatology since service, as well as the July 2010 VA examination findings. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the December 2011 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

